Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 1 of 12 PageID 4392




                             Exhibit "D"
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 2 of 12 PageID 4393




                                IN THE UNITED STATES DISTRICT COURT

                                FOR THE MIDDLE DISTRICT OF FLORIDA

                                           TAMPA DIVISION



  DAVID DAY individually

  And on behalf of a class of similarly

  situated persons.

                  Plaintiffs,



  v.                                                             CASE NO.: 19-CV-015220VMC-TGW

                                                                 CLASS ACTION



  SARASOTA DOCTORS HOSPITAL, INC.

  d/b/a DOCTORS HOSPITAL OF SARASOTA

                  Defendant.

  ____________________________________/



                         EXPERT WITNESS REPORT OF KEVIN M. MCCARTY

       I.     Qualifications

       1. My name is Kevin McCarty. I am an expert in insurance and insurance regulation. After I
          earned a bachelor’s degree in Political Science and Juris Doctorate from the University of
          Florida, I began my career in insurance at the Florida Department of Labor, in the Division
          of Workers Compensation in 1988. As a research associate for the Division of Workers
          Compensation, I worked with the Bureau of Medical Services and Rehabilitation to analyze
          data from various sources and develop rules regarding utilization of medical services and
          appropriate reimbursement for physicians, hospitals, and other facilities. In addition, I
          analyzed various legislative proposals and made recommendations to the Director of the
          Division of Workers Compensation regarding legislative reform. Subsequently, as Chief of
          the Bureau of Industry Coordination, I advised the Three-Member Panel on cost containment,
          quality of care, and issues relating to the fee schedules for hospitals and others. I was also
          responsible for residual markets including workers compensation and auto insurance. Later
          as Deputy Commissioner, I was responsible for the review of policy forms and rates for both
          Property & Casualty, and Life & Health insurers, and for the public policy issues surrounding
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 3 of 12 PageID 4394



        insurance rates and forms, as well as advising the insurance commissioner on public policy
        matters including workers compensation and auto insurance.

     2. In 2003, I was appointed as the Florida Insurance Commissioner by the Florida Governor
        and Cabinet sitting as the newly formed Financial Services Commission. In this role, I
        oversaw insurance company regulation for the State of Florida including Automobile
        Insurance (including PIP), Property, Workers Compensation, Health, Life, and many other
        lines of business and insurance-related entities. Under my leadership, the Office of Insurance
        Regulation (successor to the Department of Insurance (DOI)) regulated the solvency of
        insurers, reviewed rate and form filings, and participated in many public policy issues at the
        state, national and international level. I testified before Congress on several occasions
        including a hearing on Long Term Care and as an advocate for a National Catastrophe Plan.
        I was active at the National Association of Insurance Commissioners (NAIC) throughout my
        tenure, focusing on International insurance regulatory issues. I served as President of the
        NAIC in 2012, and held the offices of Secretary/Treasurer, Vice President, and President-
        Elect prior to that. Overall, with more than 27 years of experience including 13 years as
        Florida’s Insurance Commissioner (2003-2016), I became recognized by my colleagues in
        the industry and the regulatory community as a national and international leader on insurance
        markets, insurance regulation, global capital markets, and public policy.

     3. As Insurance Commissioner, I was the leader of a 292-member team at the Office of Insurance
        Regulation and an annual budget of more than $30 million. I guided our efforts to foster a
        competitive and robust insurance marketplace, taking actions that encouraged business
        growth and capital opportunities. At the same time, I entered orders and took steps to enhance
        and enforce protections for consumers, especially for the most vulnerable populations within
        the nation’s third most populous state. For example, as Commissioner, I led the investigation
        and coordinated the national effort that changed the business practices of life insurers to
        require insurers to make a reasonable effort to seek beneficiaries to ensure that they received
        the benefits of the life insurance contract purchased by their loved ones. Our investigation
        resulted in a return of more than $11 billion to beneficiaries and the state unclaimed property
        offices. The investigation, and my leadership, were featured in a 60 Minutes story aired in
        2016. I also led investigations into unfair claim settlement practices, unfair practices in
        underwriting such as the refusal to insure based on plans for future lawful travel, and the use
        of credit scoring in insurance which although permitted under Florida law, did not allow
        insurers to discriminate unfairly based on certain factors.

     4. I have been honored to receive numerous awards during my career. These include: Regulator
        of the Year by LexisNexis (2008); the Spirit of Independence Award from the National
        Association of Health Underwriters (2011); Lifetime Achievement Award by the Florida
        Association for Insurance Reform (2015); Insurance Man of the Year by the Latin American
        Association of Insurance Agencies (2015); and Distinguished Fellow by the International
        Association of Insurance Supervisors (2016).
                                                                                                     2
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 4 of 12 PageID 4395




     5. During my tenure as Insurance Commissioner, Florida experienced significant challenges in
        various segments of insurance markets. I was involved with legislation to fix the ailing
        Florida auto market including reforms to address cost drivers in 2008 and 2012. As Florida’s
        Chief Regulator, I was a stakeholder in public policy discussion regarding PIP Reform, cost
        drivers, and cost containment strategies. I also served as a chair of the Three-Member Panel,
        appointed by State of Florida Chief Financial Officer (CFO) Gallagher, then CFO Atwater,
        as their representative on the panel. Florida Statutes, Section 440.13 empowers the Three-
        Member Panel to establish the schedules for providers, ambulatory surgical centers, and
        hospitals. In addition to containment costs, the Panel works to ensure that medical services
        are readily available to ensure prompt quality care for injured workers.

     6. As Commissioner, my responsibilities included monitoring the health care market for
        indemnity, PPO’s, HMO’s, as well as long-term care and Medicare Supplement, and other
        Health Insurance contracts. Part of these responsibilities included the review of healthcare
        rates charged by insurers for compliance with Florida Laws and Regulations. Review of rates
        included the review of underlying data on the cost of medical services for small group and
        individual markets, cost of medical services for individuals, and reimbursement for providers
        under programs such as Medicare and Medicaid.

     7. In 2016, upon leaving office, I founded Celtic Global Consulting, LLC in Tallahassee. The
        firm serves state, national, and international clients, providing comprehensive services
        focused on insurance issues and trends. Celtic Global Consulting clients range from
        government agencies, insurance companies, other insurance-related organizations to
        corporations and investors who tap into the firm’s expertise in such areas as advanced
        financial analysis, regulatory assessments, and advocacy on high-stakes issues and
        legislation. Celtic Global Consulting collaborates with other professionals to meet a variety of
        client needs.

     II.    Compensation

     8. I am being compensated at a variable hourly rate of $400-$650 an hour. My compensation
        is not contingent upon the success of the litigation.

     III.   Assignment and Summary of Opinions

     9. I have been asked by Counsel to David Day and the other Plaintiffs to provide an opinion on
        the billing practices of Doctors Hospital of Sarasota under various laws and regulations,
        including the Personal Injury Protection (PIP) statute. For this assignment, I am drawing
        upon the qualifications set out above, as well as documents provided to me by Counsel, and
        listed in Materials Reviewed.


                                                                                                      3
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 5 of 12 PageID 4396



     10. The PIP statute contains provisions aimed at preventing PIP patients for being overcharged
         by healthcare providers and requiring them to charge reasonable amounts consistent with the
         same services provided to non-PIP patients. In my opinion, Doctors Hospital of Sarasota is
         charging PIP patients and insurers excessive fees for the services provided: they are being
         charged at unreasonably high rates far above what Medicare and private patients are paying
         for identical services.

     11. To justify its exorbitant rates, Doctors Hospital of Sarasota appears to be arguing that its
         chargemaster is its “usual and customary charges” for medical services, including
         radiological services, in Florida. But that position is inconsistent with common understanding
         in the industry and contrary to what my Office understood that term to mean. Usual and
         customary charges can be either what the community of payors remits to a community of
         healthcare providers for a service, or what the healthcare provider accepts from its different
         payors. For Doctors Hospital of Sarasota, the PIP patients appear to pay far more than what
         Doctors Hospital of Sarasota usually and customarily accepts for emergency room
         radiological services. Furthermore, accepting Doctors Hospital of Sarasota’s position that its
         own subjective chargemaster, which has high costs that would undercut the PIP statutory
         framework with the goal of preventing PIP patients from being discriminated against and
         paying amounts that are unreasonable compared to what non-PIP patients are paying.

     IV.        Opinion

           A.     Reimbursement for Medical Providers, Facilities, and Hospitals

     12. Reimbursement for medical providers, facilities, and hospitals is driven by who the payor is
         for services rendered. This reimbursement for most providers is driven by the federal
         government since approximately 40% of Florida’s population is covered under Medicare,
         Medicaid, or both. Prior to the Omnibus Budget Reconciliation Act (OBRA) of 1989,
         Medicare paid for medical services and hospitals using the usual and customary charges.
         Usual and customary charges was the reimbursement method then used by private health
         insurers for all patients and today is used in a relatively small number of cases where the
         individual provider or the particular service is not covered by a negotiated contract or
         reimbursed in accordance with a fee schedule.

     13. Usual and customary was an attempt by insurers to curb rising medical cost and to discourage
         arbitrary billing practices for procedures or services. There can be a usual and customary
         charge standard for a provider, individual facility, hospital, or of the reimbursement accepted
         generally in the community of like providers in a geographical area. The insurer would adjust
         the reimbursement for medical services or procedure to reflect an amount not to exceed what
         was the norm for that medical procedure or service by other providers in the geographic area.
         In other words, what would a provider accept as reimbursements for that service. An insurer
         determines usual and customary from its own database or from a firm that collects claims
                                                                                                      4
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 6 of 12 PageID 4397



        data from a number of insurers and provides the data for a fee. The phrase “usually charged”
        is commonly understood to mean what is usually charged and accepted by the medical
        provider.

        B.      Paradigm Shift in Reimbursement Methodology

     14. The Social Security Amendments of 1983 changed the method of inpatient hospital payment
         for Medicare enrollees from a cost-based, retrospective reimbursement system to a diagnosis
         based “prospective payment system.” Similarly, the OBRA of 1989 moved from a charged
         based system to a resource based relative value-based fee schedule (RBRVS) for
         reimbursement of service by medical providers.

     15. Reimbursements for inpatient hospital stays are based on a Diagnosis Related Group (DRG).
         Patients with similar clinical conditions and similar treatment costs are assigned a particular
         code that reflects the relative costs for treating the patient and are adjusted geographically.
         DRG is a “prospective reimbursement” which means the hospital and physician are given a
         predetermined fixed amount for the particular type of service they provide a patient.
         Therefore, there is an incentive for cost containment and a disincentive for increasing
         unnecessary services since the reimbursement is the same. Regardless, this encourages
         hospital efficiency. Medicare’s “prospective payment system” was an important innovation
         of medical financing. Most insurers have some adaptation of the DRG system for their
         method of reimbursement for hospitals. Usually insurers use Medicare’s DRG’s grouping,
         assigning varying weights to the individual DRGs. For physicians, reimbursements are
         predicated on the Resource Based Relative Value Scale (RBRVS). The RBRVS framework
         established various codes for medical procedures and reimbursement reflecting relative value
         and costs for each procedure. DRG and RBRVS were both designed to modernize and
         strategize reimbursement procedures for Medicare payment for hospitals and providers.
         Today most private payors benchmark their reimbursements off the Medicare system.

     16. Medicare has been transformational in the world of healthcare reimbursement. Even though
         Medicare accounts for 20% of the market, other non-Medicare payors have adopted the
         Medicare methodology in their basis for reimbursement.

        C.      Personal Injury        Protection     (PIP)    Insurance     Coverage     and    Medical
                Reimbursement

     17. Florida adopted sweeping reforms to ailing auto insurance markets in 1971, becoming one
         of the first states to reject the traditional tort system for resolution of auto accident disputes
         for a bold new concept called no-fault. The no-fault plan provided a system whereby the
         injured party would be compensated promptly for injuries sustained in an auto accident,
         regardless of fault. The overarching principle of a no-fault system is in exchange for
         providing prompt payment of specified benefits, the parties are thereby limited in their ability
                                                                                                         5
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 7 of 12 PageID 4398



          to sue. This system is not unlike the workers compensation system wherein the injured
          worker forgoes the right to sue for damages against their employer in exchange for prompt
          medical care and the payment of indemnity benefits.

      18. The legislature’s intent of the no-fault law was articulated by the Florida Supreme Court in
          1974 in Lasky vs. State, 296 So.2d 9 (Fla. 1974). The court laid out the following pillars of
          Florida’s no-fault system.
              o Compensate persons injured in an automobile accident, even if the injured party
                 was at fault, thereby avoiding potential financial ruin and the possibility of swelling
                 the public relief rolls.
              o Reducing the number of court cases in an already overburdened legal system as well
                 as lessening the delays in the court calendar.
              o Lower automobile rates.
              o Provide more equitable recovery than the traditional tort system.

      19. The overall architecture of the PIP system was to provide a vulnerable population with access
          to healthcare services in the event of an accident. An integral part of that architecture is the
          prompt payment of claims to achieve one of the main objectives of the system—to assure the
          injured party receives quality medical services without delay. The no-fault law was revised
          over the past 46 years since the passage of PIP with certain cost-containment programs that
          support two important goals: a) that benefits are available to pay for the injured party’s
          medical bills; and b) to contain costs. Under PIP, Insurance Companies were required to pay
          within specific timeframes (30 days from report of claim) and medical providers could only
          bill a reasonable amount for services provided. In the ensuing years, the legislature made
          several revisions to the PIP law to address concerns about potential abuse and or fraud that
          jeopardized the benefits available to pay for future claims as well as to reign in rising costs
          of the system; two of the main pillars of the PIP system. These revisions include requiring
          licensing of certain clinics, and imposing limits on specified diagnostic procedures with the
          goal of reducing the abuse which leads to higher costs and preventing the PIP benefits from
          being exhausted.

      20. The PIP law provides that medical providers be compensated only for “medically necessary”
          services and supplies. The charges may not exceed the amount the person or facility
          customarily charges for like services or supplies. §627.736(5)(a). In making the
          determination of what is reasonable, consideration may be given to what is the “usual and
          customary charges and payments accepted by the provider.” This includes reimbursement levels in
          the area as well as reimbursement allowed for Medicare and Medicaid fee schedules for other
          coverages in the state, and any other information relevant to determining what is a reasonable
          amount to compensate for a service or treatment.1

  1
    Until reform in 2008, Florida did not impose a fee schedule for PIP except for a limited number of diagnostic
  procedures. That schedule does not apply to emergency services. Sec. 627.736(5)(a)(1)(d) and (e). For emergency

                                                                                                               6
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 8 of 12 PageID 4399




      21. One of the standards for determining the “usual and customary charge” within the health care
          industry is the amount a provider accepts for payment for services or treatment rendered.
          This standard is used in the context of the Florida Medicaid program. In that context, Florida
          law sets fee-for-service rates at the lesser end of the amount billed, the usual and customary
          charge, or the maximum fee established by CMS.

      22. For Workers’ Compensation, the Three-Member Panel received testimony on determining
          usual and customary charges. The testimony supported the position that there is no
          correlation between the usual and customary charges and the hospital chargemaster.

      23. Based on my experience in the Division of Workers’ Compensation, my years as Insurance
          Commissioner, the deliberations of the Three-Member Panel, and my involvement in
          legislative meetings regarding the changes proposed to the PIP law, I can state that the term
          usual and customary was used in all of these discussions. The term usual and customary in
          all of these contexts was used to describe a reimbursement for services that is usually paid
          and accepted by providers and was never used to simply mean the amount listed in the
          chargemaster of a hospital.

      24. All hospitals use a chargemaster2, which is comprised of a comprehensive listing of prices
          for all services, diagnostic tests, medical procedures, supplies, medicines and equipment fees,
          and other items for which a hospital might bill a patient, insurer or other payor. Oftentimes
          hospital billing departments are largely unaware of how a charge master is developed or how
          prices are determined. With the notable exception of Maryland and West Virginia, where
          hospital charges are regulated by the state, hospitals have complete freedom to set their
          chargemaster rates, i.e., prices. As a result, hospital charges significantly exceed the cost of
          providing patient care and fluctuate greatly from one facility to the next. Many analysts and
          regulators have pointed out that the chargemaster primarily functions as a negotiating tool,
          since “gross charges”—the term used for chargemaster rates in the Affordable Care Act
          (ACA) and final regulations—are often used as a starting point in providers’ negotiations
          with private insurance carriers. Some private insurers determine their reimbursement from
          Medicare and ignore the chargemaster. Private insurers usually have negotiated rates far
          below the hospital chargemaster. Medicare and Medicaid, both public coverage programs,
          set their own rates for paying providers, and these rates are also less than gross charges. A

  services, the insurer may pay up to 75% of the usual and customary charges. Sec. 627.736(5)(a)(1)(b). As explained
  here, the usual and customary charges do not mean the healthcare provider’s chargemaster price, but rather what is billed
  and accepted for payment.
  2
    The regulations use the technical terms “gross charges” and “chargemaster rate” interchangeably: both are defined as
  the “full, established price for medical care that the hospital facility consistently and uniformly charges all patients before
  applying any contractual allowances, discounts or deductions.” Treas. Reg. §1.501(r)-1(b)(16). These terms refer to the
  listed prices hospitals set, prior to negotiating payments with private insurers or accepting public payers’ rates. By
  contrast, the regulations define the amount “charged” to a patient as the amount a patient is personally responsible for
  paying after all deductions, discounts (including financial assistance), and insurance payments have been applied. Treas.
  Reg. §1.501(r)- 5(b)(2). On a standard hospital bill, this will be the amount the patient owes and is asked to pay.
                                                                                                                               7
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 9 of 12 PageID 4400



          particularly cruel consequence of the chargemaster system is that patients without adequate
          insurance coverage, particularly the uninsured, may be the only patients who receive hospital
          bills that request they pay gross charges. Recently promulgated rules under the ACA attempts
          to protect some consumers from being victimized by hospitals. Unfortunately, those
          protections are limited to not for profit hospitals and apply to patients that qualify for
          financial assistance rather than addressing overcharging in general. As a consequence, many
          patients who have no bargaining clout with a hospital (and executed a contract of adhesion
          upon entering the hospital) and with very limited financial resources are asked and often
          expected to pay for care at rates that are much higher than those paid by either private
          insurance companies or public payors. These regulations establish a limit for charges for
          medically necessary and emergency care: patients who are eligible for financial assistance
          cannot be charged more for these services than the “amounts generally billed” (AGB) to an
          insured patient.3

      25. In reality, the hospital chargemaster rate cannot reasonably qualify as the usual and
          customary charge accepted as payment by hospitals for PIP or any other patient. In fact,
          the chargemaster prices are largely irrelevant to what a patient is expected to pay or what
          amount is actually paid as reimbursement to the hospital

      26. In fact, many private insurers pay a flat fee for their emergency departments services, as
          opposed to either 100% of the chargemaster rates, or the 75% of the chargemaster rates that
          Doctors Hospital of Sarasota says it will accept for insurer reimbursement for PIP patients.
          Given that chargemaster is consistently ignored or significantly discounted in determining
          reimbursement to hospitals and the hospital routinely accepts payments for less than the
          chargemaster, it cannot serve as the basis of determining usual and customary charge or a
          reasonable amount that the hospital is actually accepting for services.

      27. The basis for establishing the price determination contained in the hospital chargemaster used
          by Doctors Hospital of Sarasota is unclear. However, it is my understanding that the
          determination of pricing Doctors Hospital of Sarasota does not take into consideration
          reimbursement from CMS for Medicare or Medicaid. Likewise, it does not take into
          consideration other third-party payors or other reimbursements accepted as payment when
          determining a reasonableness of the charges or for billing for medical services under the
          Florida PIP law.4

      28. Doctors Hospital of Sarasota maintains the necessary records to determine a reasonable
          charge for a medical procedure for PIP.5




  3 What Does the Affordable Care Act Say about Hospital Bills? June 15, 2015. Jessica Curtis
  4
    Deposition Transcript of Lisa Berryhill
  5
    Deposition Transcript of Lisa Berryhill
                                                                                                      8
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 10 of 12 PageID 4401



         29. Doctors Hospital of Sarasota maintains records of reimbursement received from third party
             payors and as well as reimbursement received for Medicare or payments received under other
             state or federally promulgated schedule.6

         30. My understanding is that most of Doctors Hospital of Sarasota patients have either private
             health insurance from one of the major insurance carriers, or Medicare/Medicaid. None of
             these payors pay 100% of the chargemaster prices. To treat the chargemaster as the usual
             and customary charge or the basis for determining reimbursement under the PIP law would
             result in excessive charges for such patients and result in PIP-covered claims paying much
             more than similarly situated patients covered by insurance or Medicare.

         31. Furthermore, allowing a hospital to charge and collect in accordance with the chargemaster
             would extinguish the entire PIP benefit and deny one of the principle tenets of the no-fault
             law. Cost containment was one of the overriding purposes of the PIP law and recent
             amendments. Cost containment, or the prevention of overcharging, is central to the PIP
             statutory structure, which also includes an exhaustible benefit. Without cost containment, the
             exhaustible PIP benefit (of $10,000 or $2500) would be meaningless as providers could
             charge exorbitant amounts to PIP insurers, thus leaving PIP patients with no benefit
             remaining for necessary medical services. The cost containment components of the PIP law
             also protect drivers who pay PIP premiums because their insurance premiums grow when
             unreasonably high PIP payments are made to providers. Such cost containment cannot
             happen if PIP patients are charged rates (even discounted by 25%) that are well above what
             the vast majority of patients pay at Doctors Hospital of Sarasota. There was never any intent
             or discussion during my tenure as Insurance Commissioner that would support an
             interpretation of legislative intent that the PIP law was being amended to allow hospitals to
             charge more for PIP patients. There was not a discussion at the time of that amendment that
             the legislature intended to allow hospitals to bill from its own invented chargemaster—which
             it can annually increase at any rate it wishes—rather than the three alternatives written into
             the statute (what it ordinary accepts from private payors; community reimbursement rates;
             state or federal fee schedules). In fact, the discussions were centered on lowering PIP rates,
             and doing so by containing costs and preventing fraud, while providing prompt quality
             medical care for injured parties. This is consistent with the tenets of the PIP law since its
             inception.

         32. Doctors Hospital of Sarasota knew or should have known that using the chargemaster for
             billing PIP patients was excessive and beyond what the hospital receives from other patients
             for the same medical services. Charging PIP-covered patients using the hospital chargemaster
             is inconsistent with the Florida PIP law which prohibits medical providers from charging
             more than reasonable amount and/or charging PIP-covered medical services in excess of
             what is customary for patients receiving like services.

  6
      Deposition Transcript of Lisa Berryhill
                                                                                                         9
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 11 of 12 PageID 4402



     V.     Conclusion

     33. In my opinion and my experience, the PIP law was intended to protect PIP patients from
         being discriminated against in pricing by health care providers. It was known that their
         automobile insurance companies were not likely to negotiate with hospitals, or dispute their
         charges, because the capped amount of coverage was too low to be of consequence to the
         insurers and the insurer lacked the economic clout to negotiate a lower reimbursement
         amount. Therefore, the current PIP architecture was created to protect the insurers from being
         overcharged and the legislature required health care providers to charge PIP patients a
         “reasonable” amount – basically, what the medical provider was accepting for payment for
         patients covered by private health insurance or Medicare/Medicaid or payment pursuant to a
         fee schedule. The conduct of Doctors Hospital of Sarasota is inconsistent with this
         framework, as they effectively single out PIP patients for higher charges than non-PIP
         patients. By using up the limited money available under their PIP policies, Doctors Hospital
         of Sarasota conduct increases the financial burdens on the PIP patient and does not aid in
         cost containment. Furthermore, the hospital may deprive some of the patients of further
         medically necessary services by systematically overcharging PIP patients and exhausting
         their benefits.




                                                                                                    10
Case 8:19-cv-01522-VMC-TGW Document 186-5 Filed 11/13/20 Page 12 of 12 PageID 4403



     VI.     Materials Reviewed for This Report

  In addition to the appropriate statutes that I am familiar with and referred to herein, the following

  materials were provided to me by counsel:

  1. Legislative History for Fl. Stat. §627.736

  2. What Does the Affordable Care Act Say about Hospital Bills?

  3. Deposition of Lisa S. Berryhill

  4. Second Amended Complaint and Demand for Jury Trial

  5. Sarasota 0921-0924

  6. Protective Order Regarding Confidentiality

  7. Sarasota Doctors Hospital’s Motion to Dismiss Second Amended Complaint and Strike Demand

     for Jury Trial




  Kevin McCarty
  Manager
  Celtic Global Consulting




                                                                                                    11
